So es ee a ee 2
San Case 2:18-cv-07180-RRM-AYS Document16 Filed 07/11/19 Page 1 of 3 PagelD #: 259

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

es ee ene we ge eee Seer

 

CHRISTINE D. GEOGHEGAN, nis Ae ie ren
Plaintiff,
REPLY AFFIDAVIT OF
ROBERT PETITPAIN
-against-

ROBSCOT REALTY, INC., d/b/a Brody McKay’s
Tavern, PETITE REALTY CORP., and ROBERT
PETITPAIN,

Defendants.

Sack NN SE ee eee eee eee

 

 

ROBERT PETITPAIN, being duly sworn, deposes and says:

E I am one of the defendants in the above-captioned aclioD and the President/Owner

Sar
Ie
ae
ieee ;

of Robscot Realty, Inc. (“Robscot Realty”) and Petite Really Com. oe a . oe } €

 

.
Case 2:18-cv-07180-RRM-AYS Document16 Filed 07/11/19 Page 2 of 3 PagelD #: 260

= Last but not least, Plaintiff typically only worked two or three days per week and
not the four day a week schedule alleged in the Complaint.

10. As I stated in my prior affidavit, between February to March 2019, I was

 

experiencing health complications and was temporarily incapacitated to make sound business
decisions.

11.‘ These health conditions required me to ultimately go Stony Brook Medical Center,
where I was admitted on March 10, 2019 with abdominal pain and transient a amnesia.

12. Once I regained my cognitive faculties in early April, 2019, I me ieee —

Weiss, Esq. of the Law Firm of Adam C. Weiss, PLLC to formally represent me and = ¢ om 1 pan nies 2S ‘

  
  
 
 
  
      
 
    

in this case.

18:

Realty excusable, inasmuch as I certainly did not proceed in bad faith or witht : - tention to de!

 

these proceedings, rather I was unable to make sound business deci sions i ncluding findir
attorney for this matter because of my health issues.

14.

aE aye

ee eal
Ftc
re -
O25.

cia ; a
Case 2°18-tv-07180-RRM-AYS Docume

WHEREFORE, it is respectfully requested that the movants’ application be granted,

thereby permitting an extension of the time to answer or otherwise move in response to Plaintiff's

Complaint.

ROBERT PETITP

Sworn to before me this
i|_ day of July 2019

Y PUBLIC

> 02 ‘Oz judy sedx3 uoissiw
2O Ayunod nessen u} peunent oo
616SEL94MZO0 ‘ON
HOA MBN JO 8}e}g ‘d1/qQNg AsejoON
SSISM ‘9 WYaY

 
